         Case 4:16-cr-40025-TSH Document 181 Filed 11/05/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                               )
                                                       )
                       v.                              )
                                                       )       Docket No. 16-CR-40025-TSH
(1)    IVAN CRUZ-RIVERA and                            )
(2)    CARLOS JIMENEZ                                  )
                                                       )
                       Defendants.                     )
                                                       )


         DEFENDANT’S MOTION IN LIMINE TO PRECLUDE REFERENCE
        TO A FIREARM FOUND AT THE TIME OF CRUZ-RIVERA’S ARREST

       The defendant, Carlos Jimenez, by and through undersigned counsel, hereby respectfully

moves this Honorable Court to preclude the government from introducing testimony or other

evidence of the firearm allegedly found in co-defendant Cruz-Rivera’s possession at the time of

his arrest. As grounds therefor, whether Cruz-Rivera owned/possessed a firearm is not relevant to

any issue in the case. Moreover, Cruz-Rivera has not been charged with any crime in relation to

the firearm. Indeed, Cruz-Rivera had a valid license for it in Puerto Rico. Its introduction would

invite the jury to speculate as to its relevance thus raising the likelihood it might be considered for

an improper purpose. The potential prejudice presented by its introduction substantially outweighs

its probative value and necessarily would flow to the defendant in light of the closeness of the

issues which will be presented at trial.

       WHEREFORE, the defendant respectfully requests no reference be made to a firearm

found in Cruz-Rivera’s possession at the time of his arrest.




                                                  1
         Case 4:16-cr-40025-TSH Document 181 Filed 11/05/18 Page 2 of 2



Dated: November 5, 2018

                                              Respectfully submitted,
                                              CARLOS JIMENEZ
                                              By and through his attorneys,

                                               /s/ R. Bradford Bailey
                                              R. Bradford Bailey, BBO#549749
                                              Adamo Lanza, BBO#689190
                                              BRAD BAILEY LAW, P.C.
                                              10 Winthrop Square, 4th Floor
                                              Boston, Massachusetts 02110
                                              Tel.: (857) 991-1945
                                              Fax: (857) 265-3184
                                              brad@bradbaileylaw.com



                                      Certificate of Service

        I, R. Bradford Bailey, hereby certify that on this the 5th day of November, 2018, I caused a
true copy of the foregoing motion to be served upon all necessary parties to this matter by virtue
of electronically filing the same via the CM/ECF system.

                                              /s/ R. Bradford Bailey
                                              R. Bradford Bailey, Esq.




                                                 2
